UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 5125 Dreyfus Variable Investment Fund (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record Dreyfus Variable Investment Fund DVIF – MONEY MARKET PORTFOLIO DVIF QUALITY BOND PORTFOLIO The Portfolios did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DVIF - Appreciation Portfolio ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 24, 2015 Meeting Type: Annual Record Date: FEB 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Products Containing GE Against Against Shareholder Ingredients 5 Require Independent Board Chairman Against Against Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAR 11, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Richard A. Gonzalez For For Management 1.3 Elect Director Glenn F. Tilton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR
